Name: Commission Regulation (EEC) No 1716/86 of 2 June 1986 fixing for the 1986/87 marketing year the minimum purchase price for lemons delivered to the industry and the amount of financial compensation payable after their processing
 Type: Regulation
 Subject Matter: prices;  civil law;  industrial structures and policy
 Date Published: nan

 No L 149/20 Official Journal of the European Communities 3 . 6 . 86 COMMISSION REGULATION (EEC) No 1716/86 of 2 June 1986 fixing for the 1986/87 marketing year the minimum purchase price for lemons delivered to the industry and the amount of financial compensation payable after their processing Whereas the measures provided for in this Regulation are in accordance with the opinion of the Maangement Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 for the 1986/87 marketing year, the price shall be as follows : (ECU/100 kg net) Spain Portugal Other Member States 11,21 11,76 20,03 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to promote the marketing of lemon products ('), as last amended by Regulation (EEC) No 1353/86 (2), and in particular Article 3 thereof, Whereas, under Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to the producer is derived from the purchase price for class II plus 5 % of the basic price ; whereas, to simplify matters, this calculation should be based on the average basic and purchase prices fixed for the 1986/87 year by Council Regulation (EEC) No 1352/86 (3); Whereas, under Article 2 of Regulation (EEC) No 1035/77, financial compensation cannot exceed the difference between the minimum purchase price referred to in Article 1 of the said Regulation and the prices obtained for the basic products in producer third coun ­ tries ; whereas, for the purposes of calculating this compensation and with a view to encouraging optimum marketing of lemon products, it would seem advisable to apply the full difference between these prices ; Whereas Articles 119 (2) and 305 (2) of the Act of Acces ­ sion provide that, from the first move towards alignment, the minimum prices applicable, as the case may be, in Spain and Portugal are to be aligned on the common minimum price in accordance with the mechanism provided for in Articles 70 and 238 of the said Act and the financial compensation applicable in Spain and Portugal respectively at each move towards alignment is to be that of the Community as constituted at 31 December 1985 less the difference between, on the one hand the common minimum price and, on the other, the minimum prices applicable, as the case may be, in Spain and Portugal . Whereas, because of the late publication of the amounts of the minimum price and financial compensation , the interested parties have been unable to conclude contracts for the first part of the 1986/87 marketing year by the specified time ; whereas the dates specified in Commis ­ sion Regulation (EEC) No 1562/85 (4), as last amended by Regulation (EEC) No 1715/86 (5), should therefore be waived ; 2. The minimum price shall be in respect of products ex-producer's packaging station . Article 2 The amount of the financial compensation referred to in Article 2 of Regulation (EEC) No 1035/77 for the 1986/87 marketing year shall be as follows : (ECU/100 kg net) Spain Portugal Other Member States 2,86 3,41 11,68 Article 3 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1562/85, contracts for the first part of the 1986/87 marketing year may be concluded until 31 July 1986. 2. Notwithstanding Article 7 (2) of Regulation (EEC) No 1562/85, supplementary agreements to the contracts referred to in paragraph 1 may be concluded until 30 September 1986 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1986. (') OJ No L 125, 19 . 5 . 1977, p. 3 . (2) OJ No L 119, 8 . 5 . 1986, p. 53 . 0 OJ No L 119, 8 . 5 . 1986, p. 47. (4) OJ No L 152, 11 . 6 . 1985, p. 5 . (4 See page 19 of this Official Journal . 3 . 6 . 86 Official Journal of the European Communities No L 149/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1986. For the Commission Frans ANDRIESSEN Vice-President